Schedule 13G Page 1 of 5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) Diversified Restaurant Holdings, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 25532M 10 5 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Schedule 13G Page2 of 5 CUSIP No. 25532M 10 5 1. Names of Reporting Persons. Thomas D. Ansley 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only 4. Citizenship or Place of Organization: United States of America, State of Ohio Number of Shares Beneficially Ow ned by Each Reporting Person With: 5. Sole Voting Power: 0 6. Shared Voting Power: 0 7. Sole Dispositive Power: 1,156,500 8. Shared Dispositive Power: 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person: 1,156,500 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9): 4.44% Type of Reporting Persons (See Instructions): IN * The percentage is calculated based upon total outstanding shares of 26,055,575 as of November 13, 2013, as set forth in Issuer’s Form 10-Q filed on November 13, 2013. Schedule 13G Page3 of 5 Item 1. (a) Name of Issuer: Diversified Restaurant Holdings, Inc. Item 1. (b) Address of Issuer's Principal Executive Offices: 27680 Franklin Road, Southfield, Michigan 48034 Item 2. (a) Name of Person Filing: This Schedule 13G is being filed by Thomas D. Ansley ("Mr. Ansley") Item 2. (b) Address of Principal Business Office or, if none, Residence: Mr. Ansley’s residential address is: 1201West Horatio St., Unit # 6, Tampa, Florida 33606 Item 2. (c) Citizenship: Mr. Ansley is a citizen of the United States of America and a resident of the State of Ohio. Item 2. (d) Title of Class of Securities: Common stock Item 2. (e) CUSIP Number: 25532M 105 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable. (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); Schedule 13G Page4 of 5 (e) [] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J). (k) [] Group, in accordance with §240.13d-1(b)(1)(ii)(K
